            Case 1:19-cv-02316-RC Document 88 Filed 05/21/21 Page 1 of 3




                                      United States District Court,
                                          District of Columbia


David Alan Carmichael, et al.                            )
                                                         )
       Plaintiffs                                        )
                                                         )   Case No: 19-CV-2316-RC
                  v.                                     )
                                                         )   Re: 1st Minute Order of May 07, 2021
Antony John Blinken, in his Offiicial                    )
       capacity as Secretary of State, et al.,           )
                                                         )
       Defendants                                        )


  PLAINTIFFS PAKOSZ AND LEWIS COMBINED RESPONSE IN OPPOSITION TO
            THE FIRST MINUTE COURT ORDER OF MAY 07, 2021

           I. The Court Is Unjustly Delaying The Removal of Our Ne Exeat Repulica

      1.     The Court First Minute Order of May 07, 2021 states:

     “MINUTE ORDER: Upon consideration of 87 the parties' Joint Status Report, it is hereby
     ORDERED that the following schedule shall govern further proceedings: Defendants shall
     file their dispositive motions and their response to 84 Plaintiffs' Combined Motion to
     Compel Defendants to Issue Passport Renewals to Lewis and Pakosz on or before July 2,
     2021; Plaintiffs shall file their response and reply on or before August 6, 2021; and
     Defendants shall file their reply on or before August 20, 2021. SO ORDERED. Signed by
     Judge Rudolph Contreras on 5/7/2021. (lcrc3)”

      2.     We Plaintiffs Lewis and Pakosz object to the Court’s granting the Defendants delay

in responding to our motion to compel the issuance of our passports.

             a)        There is no mention in the Court order of any consideration of the Joint Status

     Report’s communicating our objection to the Defendants’ proposal for delay. There is no

     mention of any justification for the delay. The Defendants motion was for efficiency

     without providing any weighable evidence of such efficiency. The Court has again

     elevated unsubstantiated efficiency above justice.

             b)        The Defendants should have been held to the fourteen-day response deadline



                                                                                               p. 1 of 3
          Case 1:19-cv-02316-RC Document 88 Filed 05/21/21 Page 2 of 3




     of May 21st and our reply should have been due June 4th.

           c)     The Plaintiffs continue to be in a state of ne exeat republica without due

     process, with our passport application being denied contrary to law.

           d)     The Defendants have admitted that, as a matter of law, our passport

     applications should have been approved rather than denied.

           e)     The Defendants have made no allegation that our photographs were not valid

     at the time of the application.

           f)     The Defendants have shown no evidence that there is any regulation that

     requires the passport photograph to be current within six months of an unpredictable

     “issue” date.

           g)     The Defendants have not rebutted any of our judicial notices of the regulations

     that show the passport photo must be current within six months of the “application” date.

           h)     The Court continues to show a gross indifference to the law regarding the

     remedy and due process instituted by the Congress through positive law and their oversight

     of the Rules of Court.

           i)     The Court continues to show a gross indifference to law and facts of the case

     which are plead for, and relied upon, by us.

                                             II. Summary

     3.     We still hold that the remand is illegitimate as a matter of the due process instituted

by the Congress and the regulations of the Supreme Court. The basis of the remand motion was

false according to evidence we supplied before the Defendants motion was made. The order has

no grounds as a matter of the remedies provided by law, upon which we have standing in this

case. The finagling of the Defendants self-induced an enticement to produce a faux application




                                                                                           p. 2 of 3
          Case 1:19-cv-02316-RC Document 88 Filed 05/21/21 Page 3 of 3




denial under the guise that photographs should be on documents that are now two years old.

However, the admissions of the Plaintiff in their Status Report (ECF 80) shows that there was no

reason to deny the passport renewals. It is stipulated evidence that is relevant and material to the

real litigation. The “invitation” of the Defendants to participate in a colorable remand, where the

law and regulation does not require our participation in order for the Defendants to fulfill their

duty to issue our passports, is no basis to justify the Court’s failure to do justice. The Court’s

May 7, 2021 order to which we hereby object, and its final refusal to make the colorable remand

of no-effect, evidences a final order or judgment on the matter of the remand controversy.




               s/ Lawrence Donald Lewis
               Lawrence Donald Lewis, Plaintiff
               966 Bourbon Lane,
               Nordman, Idaho 83848




               s/ William Mitchell Pakosz
               William Mitchell Pakosz, Plaintiff
               P.O. Box 25
               Matteson, Illinois 60443




                                                                                             p. 3 of 3
